Citation Nr: 1402470	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  04-10 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from June 1, 1977 to June 24, 1977.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in July 2002 and December 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying service connection for an acquired psychiatric disorder.

In May 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO); a copy of the transcript has been prepared and associated with the record.

In a June 2006 decision, the Board denied the claim at issue, that is, service connection for an acquired psychiatric disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2007 Order, the Court vacated the Board's decision and remanded this appeal for further development consistent with instructions in an April 2007 Joint Motion for Remand (JMR).  Specifically, the Court vacated and remanded the Board's decision because the Board (1) failed to review and discuss the Veteran's relevant medical history including the recent diagnoses of bipolar disorder; and also (2) failed to consider potentially applicable regulation, 38 C.F.R. § 4.125(b), in its conclusion that the Veteran was not entitled to service connection for an acquired psychiatric disorder.

In view of the Court's instructions, in October 2007, August 2008, and April 2009, the Board remanded the appeal to the RO for additional development.  In addition, in March 2010 the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) in this case.  See 38 C.F.R. § 20.901(a) (2013); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2002).  The report, dated in May 2010, has been associated with the claims file.

The case again reached the Board in September 2010.  The Board denied the claim at issue.  The Veteran again appealed this decision to the Court.  In a March 2011 Order, the Court again vacated the Board's decision and remanded this appeal for further development consistent with instructions in a new JMR.  Specifically, the Court vacated and remanded the Board's decision as it determined that the Board failed in its duty to assist because it did not attempt to secure Social Security Administration (SSA) records, which include the records of Dr. A.G., "an impartial medical expert."  In view of the Court's instructions, the Board remanded the appeal in July 2011 to obtain the missing SSA records.  

The case once again reached the Board in November 2012.  Once again, the Board denied the claim at issue.  The Veteran once again appealed this decision to the Court.  In a July 2013 Order, the Court once again vacated the Board's decision and remanded this appeal for further development consistent with instructions in a new JMR.  Specifically, the Court vacated and remanded the Board's decision as it determined that the Board failed in its duty to assist the Veteran as it did not ensure that the Veteran had been notified that his SSA records were unavailable, consistent with the provisions of 38 C.F.R. § 3.159(e)(1) (2013).

In December 2013, the Veteran's representative submitted additional evidence in support of this appeal.  This evidence was accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the claim on appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Court's July 2013 Order and Joint Remand instructed that the Board was to inform the Veteran that his SSA records were not available pursuant to the provisions of 38 C.F.R. § 3.159(e)(1) (2013).  In this regard, the Court found that VA did not notify the Veteran until the time of the November 2012 Board decision that it was unable to obtain his complete SSA records, specifically the testimony of Dr. A. G.  The Board was instructed to inform the Veteran that the records from Dr. A.G. were not available, to include identifying the records that it could not obtain, explaining the efforts VA undertook to obtain the records, informing him of further action to be taken on the claim and notifying him that it was ultimately his responsibility to provide the evidence, pursuant to 38 C.F.R. § 159(e)(1) (2013).  On remand, such notice should be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran that VA was unable to obtain records of Dr. A.G. from SSA, to specifically include a record of his SSA hearing testimony.  Such notice should indicate the records that VA was unable to obtain, explain the efforts VA undertook to obtain the records, inform him of further action to be taken on his claim and notify him that it was ultimately his responsibility to provide the evidence, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R.            § 3.159(e) (2013).

2.  If any benefit sought on appeal remains denied, the Veteran and his attorney must be furnished with an appropriate supplemental statement of the case includes clear reasons and bases for all determinations, reflects review of all pertinent evidence of record and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



